UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-31927 LASERLOCK TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 23-3023677 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 837 Lindy Lane Bala, Cynwyd, PA (Address of Principal Executive Offices) (Zip Code) (610) 668-1952 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days). YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated file o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 238,469,219 shares of common stock outstandingat May 10, 2013. PART I FINANCIAL INFORMATION ITEM 1. Financial Statements Consolidated Balance Sheets ( Unaudited ) 1 Consolidated Statements of Operations (Unaudited) 2 Consolidated Statements of Changes in Stockholders’ Equity (Deficit) (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) 9 Consolidated notes to financial statements (Unaudited) 11 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 33 ITEM 4. Controls and Procedures 34 PART II OTHER INFORMATION ITEM 6. Exhibits 35 SIGNATURES 36 1 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS LaserLock Technologies, Inc. and Subsidiary (A Development Stage Enterprise) CONTENTS PAGE CONSOLIDATED BALANCE SHEETS 1 CONSOLIDATED STATEMENTS OF OPERATIONS 2 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ DEFICIT 3 - 8 CONSOLIDATED STATEMENTS OF CASH FLOWS 9- 10 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 11 - 24 LaserLock Technologies, Inc. and Subsidiary (A Development Stage Enterprise) Consolidated Balance Sheets March 31, 2013 and December 31, 2012 March 31, 2013 December 31, 2012 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance of $0 at March 31, 2013 and December 31, 2012 Inventory Prepaid expenses TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Capital equipment Less accumulated depreciation Patents and Trademark, net of accumulated amortization of $98,077 and $92,302 as of March 31, 2013 and December 31, 2012 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued interest Notes payable TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Embedded derivative liability - Warrant liability Accrued interest Senior secured convertible notes payable Convertible notes payable Notes payable, net of discount of $12,393 and $13,632 as of March 31, 2013 and December 31, 2012 TOTAL LONG-TERM LIABILITIES CONTINGENCIES STOCKHOLDERS’ DEFICIT Convertible Preferred Stock, $ .001 par value; 75,000,000 shares authorized; 33,333,333 shares issued and outstanding as of March 31, 2013 and no shares issed and outstanding at December 31, 2012 - Common stock, $ .001 par value; 675,000,000 shares authorized; 268,265,122 shares issued and 238,469,220 outstanding at March 31, 2013 and 248,244,012 shares issued and 174,940,506 outstanding at December 31, 2012 Additional paid in capital Treasury stock, at cost (29,795,903 shares at March 31, 2013 and December 31, 2012) ) ) Deficit accumulated during the development stage ) ) STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See the accompanying notes to these consolidated financial statements. -1- LaserLock Technologies, Inc. and Subsidiary (A Development Stage Enterprise) Consolidated Statements of Operations For the Three Months Ended March 31, 2013 and 2012 And for the Period November 10, 1999 (Date of Inception) to March 31, 2013 (Unaudited) Three Months Three Months Cumulative Ended Ended Since March 31, March 31, Inception NET REVENUES Sales $ $ $ Royalties - TOTAL NET REVENUE COST OF SALES GROSS PROFIT OPERATING EXPENSES General and administrative Legal and accounting Patent costs - - Payroll expenses(a) Research and development Sales and marketing Total operating expenses LOSS BEFORE OTHER INCOME ) ) ) OTHER INCOME (EXPENSE) Interest income - - Interest expense ) ) ) Change in fair value of warrants ) ) - Fair value of warrants in excess of consideration for convertible preferred stock ) ) - Gain on debt forgiveness - - Gain on disposition of assets - - ) ) ) LOSS BEFORE INCOME TAX BENEFIT ) ) ) INCOME TAX BENEFIT ) - - NET LOSS ) ) ) Less: Deemed dividend distribution ) ) - NET LOSS APPLICABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) BASIC AND DILUTED NET LOSS PER COMMON SHARE $ ) $ ) BASIC AND DILUTED WEIGHTED AVERAGE COMMON SHARES OUTSTANDING (a) includes share based compensation of $1,048,121 cumulative, $332,599 for the three months ended March 31, 2013 and $0 for the three months ended March 31, 2012. See the accompanying notes to these consolidated financial statements. -2- LaserLock Technologies, Inc. and Subsidiary (A Development Stage Enterprise) Consolidated Statements of Changes in Stockholders’ Equity (Deficit) For the Period November 10, 1999 (Date of Inception) to March 31, 2013 Convertible Deficit Preferred Common Accumulated Stock Stock Deferred Additional During the Number of Number of Consulting Paid-In Treasury Development Shares Amount Shares Amount Fees Capital Stock Stage Total Issuance of initial 4,278,000 shares on November 10, 1999 $
